DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 11/18/2020 has been fully considered. Claims 4, 8-9 and 15 are cancelled and claims 1-3, 5-7, 10-14 and 16-26 are pending.

The Examiner is presenting a new non-final rejection due to Peeters not meeting the claimed aminoacrylate derived from the reaction of an amine and an ethylenically unsaturated monomer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 10-12, 14, 16, 18-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (EP 2 799 502) in view of Peeters et al (US 5,629,359).

Regarding claims 1, 6-7, 19 and 24-25; Schmidt discloses a radiation curable ink comprising a multi-functional melamine acrylate of Bomar BMA 200 in an amount of 5% by weight (table 2; IJ8; paragraphs [0020] and [0037]), an OH-functional monomer of 1,4-butanediol (BDMA) in an amount of 20% by weight (Table 2; IJ8; paragraphs [0021] and [0037]), photoinitiators of Irgacure 184 and Irgacure 819 (Table 2; IJ8; paragraphs [0031] and [0037]), a pigment (paragraphs [0028] and [0029]), wherein the OH-functional monomer also comprises 1,6-hexanediol monoacrylate (paragraphs [0021] and [0037]) and glycerol in an amount of 9% by weight (Table 2; IJ8; paragraphs [0015] and [0037]).
The radiation curable ink reads on the claimed energy curable ink. The amount of multi-functional melamine acrylate of Bomar BMA 200 reads on the claimed amount of aminoacrylate. The 1,6-hexanediol monoacrylate reads on the claimed hydroxyl functional acrylate monomer. The total weight of the radiation curable ink without glycerol in IJ8 is 91% by weight (100 – 9). This weight percentage reads on the claimed non-volatile content of the energy curable ink. 
	IJ8 in Table 2 does not appear the OH-functional monomer being 1,6-hexanediol monoacrylate.


Schmidt does not appear to explicitly disclose the radiation curable ink comprising the amino acrylate being produced from an amine such as ethylamine and an ethylenically unsaturated monomer such as trimethylol propane triacrylate as claimed in claims, 1, 19 and 24-25.

However, Peeters discloses a radiation curable composition of an ink (col. 1, lines 13-21) and wherein the radiation curable composition comprises an aminoacrylate such as the addition product of a secondary amine such as diethylamine and a polyol acrylate of tripropylene glycol diacrylate (col. 8, lines 17-27 and col. 11, line 11).

Schmidt and Peeters are analogous art because they are from the same field of radiation curable inks. Schmidt is drawn to a radiation curable inkjet ink (see paragraph [0017] of Schmidt). Peeters is drawn to a radiation curable composition of an ink (see col. 1, lines 13-21 of Peeters).

It would have been obvious to one of ordinary skill in the art having the teachings of Schmidt and Peeters before him or her, to modify the radiation curable ink of Schmidt to include the amino acrylate of Peeters in the radiation curable ink (i.e. IJ8) of Schmidt 

Regarding claims 2 and 20, Schmidt discloses the radiation curable ink comprising phenoxyethyl acrylate in an amount of 21.7% by weight (Table 2; IJ8; POEA; paragraphs [0024] and [0037]).
	The phenoxyethyl acrylate reads on the claimed monofunctional ethylenically unsaturated monomer.

Regarding claims 3, 5 and 21; Schmidt discloses the radiation curable ink comprising propoxylated neopentyl glycol diacrylate in an amount of 5% by weight (Table 2; IJ8; PONPGDA; paragraphs [0024] and [0037]).
	The propoxylated neopentyl glycol diacrylate reads on the claimed difunctional ethylenically unsaturated monomer as claimed in claim 3 and the combined amount of difunctional and multifunctional ethylenically unsaturated monomer as claimed in claim 5.

Regarding claims 10 and 11, Schmidt discloses the radiation curable ink being a radiation curable inkjet ink (paragraph [0017]).
The radiation curable inkjet ink reads on the claimed digital printing ink as claimed in claim 10 and the inkjet ink as claimed in claim 11.


The laminate reads on the claimed layered composite.

Regarding claims 14 and 16, Schmidt discloses the laminate further comprising an overlay of a melamine resin overlay (paragraph [0012]).

Regarding claim 18, Schmidt discloses a process comprising printing the radiation curable ink onto the substrate (paragraphs [0012] and [0038]), curing the radiation curable ink (paragraph [0031]) and wherein the radiation curable ink is the radiation curable ink of Schmidt in view of Peeters as stated above which reads on the claimed energy curable ink of claim 1.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (EP 2 799 502) in view of Peeters et al (US 5,629,359) in further view of Jung et al (WO 2013/113553).

Schmidt and Peeters are relied upon as described above.



However, Jung discloses a decorative panel comprising a wood-based core of MDF (paragraph [0154]) and an overlay paper impregnated with melamine resin (paragraph [0154]).

Schmidt, Peeters and Jung are analogous art because they are from the same field of radiation curable inks. Schmidt is drawn to a radiation curable inkjet ink (see paragraph [0017] of Schmidt). Peeters is drawn to a radiation curable composition of an ink (see col. 1, lines 13-21 of Peeters). Jung is drawn to a radiation curable ink (see paragraph [0144] of Jung).

It would have been obvious to one of ordinary skill in the art having the teachings of Schmidt, Peeters and Jung before him or her, to modify the radiation curable inkjet ink of Schmidt and Peeters to include the substrate of MDF and the overlay paper impregnated with melamine resin of Jung for the laminate of Schmidt because having the required MDF provides an engineered wood product that does not contain knots or rings and is thus more uniform allowing for direct printing by radiation curable inkjet inks (paragraph [0136] of Jung) and having the required overlay paper provides protection for a decorative layer (paragraph [0135] of Jung).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (EP 2 799 502) in view of Peeters et al (US 5,629,359) in further view of Walker (US 2009/0159156) in further view of Jung et al (WO 2013/113553).

Regarding claim 23, Schmidt discloses the laminate further comprising an overlay of a melamine resin overlay (paragraph [0012]) and wherein the radiation curable ink is the radiation curable ink of Schmidt in view of Peeters as stated above which reads on the claimed energy curable ink of claim 19.

Schmidt and Peeters do not appear to explicitly disclose the laminate further comprising an underlay and a substrate of medium density fiber.

However, Walker discloses a laminate comprising an underlay (paragraph [0166]).

Jung discloses a decorative panel comprising a wood-based core of MDF (paragraph [0154]).

Schmidt, Peeters, Walker and Jung are analogous art because they are from the same field of radiation curable inks. Schmidt is drawn to a radiation curable inkjet ink (see paragraph [0017] of Schmidt). Peeters is drawn to a radiation curable composition of an ink (see col. 1, lines 13-21 of Peeters). Walker discloses a laminate with an inkjet 

It would have been obvious to one of ordinary skill in the art having the teachings of Schmidt, Peeters and Walker before him or her, to modify the laminate of Schmidt and Peeters to include the underlay of Walker in the laminate of Schmidt and Peeters because having the required underlay provides extra impact strength resistance (paragraph [0166] of Walker).

It would have been obvious to one of ordinary skill in the art having the teachings of Schmidt, Peeters and Jung before him or her, to modify the radiation curable inkjet ink of Schmidt and Peeters to include the substrate of MDF of Jung for the laminate of Schmidt because having the required MDF provides an engineered wood product that does not contain knots or rings and is thus more uniform allowing for direct printing by radiation curable inkjet inks (paragraph [0136] of Jung).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (EP 2 799 502) in view of Peeters et al (US 5,629,359) in further view of Nakane et al (US 2012/0029108).

Schmidt and Peeters are relied upon as described above.



However, Nakane discloses a UV curable inkjet ink composition (Abstract) comprising a polymerizable compound of a monofunctional monomer including 4-hydroxybutyl acrylate (paragraphs [0031] and [0032]).

Schmidt, Peeters and Nakane are analogous art because they are from the same field of radiation curable inks. Schmidt is drawn to a radiation curable inkjet ink (see paragraph [0017] of Schmidt). Peeters is drawn to amino (meth)acrylates for use in radiation curable compositions such as coatings, varnish, adhesives and inks (see paragraph [0001] of Peeters). Nakane is drawn to a UV curable inkjet ink composition (see Abstract of Nakane).

It would have been obvious to one of ordinary skill in the art having the teachings of Schmidt, Peeters and Nakane before him or her, to modify the radiation curable ink of Schmidt and Peeters to include the 4-hydroxybutyl acrylate of Nakane in the radiation curable ink of Schmidt because having the required monofunctional monomer such as 4-hydroxybutyl acrylate provides stable ejection of the ink composition (paragraph [0031] of Nakane).

Response to Arguments
Applicant’s arguments, see page 6, filed 11/18/2020, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments, see pages 6-10, filed 11/18/2020, with respect to the rejection(s) of claim(s) 1-3, 5-7, 10-12, 14, 16, 8-22, 24 and 25 under 103(a) over Schmidt in view of Bergiers have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 103(a) by Schmidt in view of Peeters for claims 1-3, 5-7, 10-12, 14, 16, 8-22, 24 and 25.

Applicants argue that Bergiers does not disclose the claimed aminoacrylate.

The Examiner agrees and notes that Bergiers does not disclose the claimed aminoacrylate and therefore the previous 103(a) rejections have been withdrawn.
However, a new ground of rejection under 103(a) by Schmidt in view of Peeters for claims 1-3, 5-7, 10-12, 14, 16, 8-22, 24 and 25is being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785